Citation Nr: 1718078	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  16-11 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left lower extremity peripheral neuropathy associated with diabetes mellitus.

2.  Entitlement to an evaluation in excess of 10 percent for right lower extremity peripheral neuropathy associated with diabetes mellitus.

3.  Entitlement to an evaluation in excess of 10 percent for prostate cancer.

4.  Entitlement to a compensable evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to January 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California that granted service connection for bilateral lower extremity peripheral neuropathy associated with diabetes mellitus, prostate cancer, and erectile dysfunction, effective November 13, 2014.  Jurisdiction is retained by the RO in Los Angeles, California.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note that the appeal has been advanced on the docket based on the Veteran's advanced age pursuant to 38 C.F.R. § 20.900(c) (2016).  See VACOLS, April 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's left and right lower extremity peripheral neuropathy are each assigned 10 percent ratings, effective November 13, 2014.  His prostate cancer is assigned a 10 percent rating, effective November 13, 2014.  His erectile dysfunction is assigned a noncompensable rating, effective November 13, 2014.  The Veteran seeks higher initial ratings.  See Rating decision, June 2015.

The Board acknowledges that the Veteran was afforded VA examinations in May 2015.  Unfortunately, however, the Board notes that there are very few treatment records in the claims file dated since 2014, which include May 2014 and October 2014 records from Dr. M.C. (Oncology Institute of Hope and Innovation), and March 2015 private treatment records from Drs. D.Z./A.Z. and M.M.  See PTRs, received November 2014 at p.1 and 32 of 36 (Dr. M.C.), and received April 2015 (Drs. A.Z./D.Z. and M.M.).  The March 2015 records note that the Veteran was being followed by Dr. C.H., an oncologist, which records are not in the claims file.  See PTRs, received April 2015 at p.3 of 10.  CAPRI records in the Virtual VA file show that there is no record of VA treatment.  Therefore, the Board finds that these matters should all be remanded so that all of the Veteran's private treatment records dated since 2014 may be associated with the claims file, including a complete set of all of the Veteran's private treatment records from Drs. M.C., A.Z./D.Z., M.M., and C.H.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Associate with the claims file complete sets of all of the Veteran's private treatment records dated from January 2014 to present from Drs. M.C. (Oncology Institute of Hope and Innovation), D.Z./A.Z., M.M., and C.H.  

Also, please ask the Veteran to identify any other outstanding records of treatment since January 2014 for his lower extremity peripheral neuropathy associated with his diabetes mellitus, prostate cancer, and erectile dysfunction.

Please note that it is not clear whether Dr. A.Z./D/Z. are of the same medical office as Dr. M.M.

Also please note that treatment by Dr. C.H. is referenced in the private treatment records received in April 2015 at p.3 of 10.

2.  Then, readjudicate the appellant's claims.  If any claim remains denied, the appellant should be provided with a Supplemental Statement of the Case (SSOC).  After the appellant and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

